Case 1:11-cv-00691-LAK-RWL Document 2091-22 Filed 10/02/18 Page 1 of 25




     EXHIBIT 22
           Case 1:11-cv-00691-LAK-RWL Document 2091-22 Filed 10/02/18 Page 2 of 25



                                                                                            PMWDraft
                                                                                       December 6, 2010

                                            MASTER AGREEMENT

                 THIS MASTER AGREEMENT (as from time to time may be amended in accordance
         with the terms hereof, this "Agreement"), dated as of December -,2010, is made between and
         among (i) each of the individual plaintiffs in the matter Maria Aguinda y Otros v. Chevron
         Corporation (as listed on the attached Exhibit A, and together with their respective successors
         and assigns, the "Plaintiffs"), by Pablo Estenio Fajardo Mendoza, Esq., as lead counsel for and
         Ecuadorian legal representative of the Plaintiffs, (ii) EL FRENTE DE DEFENSA DE LA
         AMAZONIA (as listed on the attached Exhibit A, and together with its successors and assigns,
         the "Amazon Defense Front"), duly represented by Ermel Chavez Parra, who is authorized by
         the Board of Directors and as beneficiary of any judicial or settlement award granted to the
         Plaintiffs, (iii) ASAMBLEA DE AFECTADOS POR TEXACO (as listed on the attached Exhibit
         A, and together with its successors and assigns, the "Assembly of Communities Mfected by
         Texaco" and, collectively with the Amazon Defense Front, the "Plaintiffs' Coordinators") by
         Luis Yanza under that certain Special and Judicial Power of Attorney dated March 1, 2010 (the
         "POA") granted by Ermel Gabriel Chavez Parra, Ernesto German Maniguaje Piaguaje, Angel
         Justino Piaguage Lucitante, Toribio Aguinda Lucitante and Pedro Bienvenido Galarza Bravo,
         (iv) DONZIGER & ASSOCIATES, PLLC, a New York professional limited liability company
         having its main office at 245 W. 104th St., #7D, New York, New York 10025 ("Donziger"), (v)
         MOTLEY RICE LLC, a South Carolina limited liability company having its main office at 28
         Bridgeside Boulevard, Mt. Pleasant, South Carolina 29464 ("Motley Rice"), (vi) PATTON
         BOGGS LLP, a District of Columbia limited liability partnership having offices at 1185 Avenue
         of the Americas, 30th Floor, New York, New York 10036 and at One Riverfront Plaza, 6th
         Floor, 1037 Raymond Boulevard, Newark, New Jersey 07102 ("Patton Boggs"), (vii) EMERY,
         CELLI, BRINCKERHOFF & ABADY LLP, a New York limited liability partnership having
         offices at 75 Rockefeller Plaza, 20th Floor, New York, NY 10019 ("ECBA"), (viii) PABLO
         ESTENIO FAJARDO MENDOZA, ESQ., an individual residing in Ecuador ("Fajardo"), and
         (ix) each Person who hereafter executes an Accession Agreement. For purposes of this
         Agreement, the Plaintiffs, the Plaintiffs' Coordinators, Donziger, Motley Rice, Patton Boggs,
         ECBA, Fajardo and each Person who hereafter executes an Accession Agreement hereinafter
         may be referred to individually as a "Party" and collectively as the "Parties". Capitalized terms
         used herein and not otherwise defined herein shall have the meanings set forth in Section 1.


                                                 WITNESSETH:

                WHEREAS, the case Maria Aguinda y Otros v. Chevron Corporation [No. 002-2003] is
         pending in the Provincial Court of Justice of Sucumbios, Ecuador to recover clean-up costs and
         other damages and relief from defendant Chevron Corporation (a/k/a Texaco; ChevronTexaco;
         Chevron) for Texaco's role as drilling operator in Ecuador and/or consortium partner; and

               WHEREAS, a number of actions pursuant to 28 U.S.C. § 1782 have been filed by
         Chevron and Chevron lawyers (including, without limitation, Rodrigo Perez Pallares and

                                                                                                   PLAINTIFF’S


                                                                    (  DEPOSITION EXHIBIT

                                                                       Donziger 5049        )        EXHIBIT
                                                                                                         556
                                                                                                   11 Civ. 0691 (LAK)



CONFIDENTIAL - ACCESS LIMITED BY PROTECTIVE ORDER                                                    WOODS00045342
                                         Plaintiff's Exhibit 556 p. 1 of 24
           Case 1:11-cv-00691-LAK-RWL Document 2091-22 Filed 10/02/18 Page 3 of 25



         Ricardo Reis Veiga) in various United States District Courts against various of the Plaintiffs'
         advisors, including several of their former and current lawyers; and

                 WHEREAS, additional related litigation and associated activities is occurring and is
         anticipated, including, without limitation, initiating actions pursuant to 28 U.S.C. § 1782, and as
         necessary to enforce a judgment against Chevron or its subsidiaries in Ecuador, the United States
         and/or other countries and to pursue or defend any appeals therefrom and conducting possible
         settlement negotiations with Chevron and its representatives (all of the above, collectively, the
         "Litigation"); and

                WHEREAS, the Plaintiffs are represented by Pablo Estenio Fajardo Mendoza, Steven R.
         Donziger, Esq. (the "Plaintiffs' U.S. Representative") (the foregoing, collectively with any
         successors thereto, the "Plaintiffs' Representatives"), and the Active Lawyers; and

                WHEREAS, the Plaintiffs have engaged the Active Lawyers to pursue and defend, as
         applicable, the Litigation to its conclusion, which may take several months or many years and
         which mayor may not be successful; and

                 WHEREAS, each of the Active Lawyers has agreed to commit substantial resources to
         the Litigation as may be required in order to prosecute and defend the Litigation, as applicable;
         and

                WHEREAS, each Party desires to enter into this Agreement after careful and extended
         consideration on terms that such Party considers commercially reasonable (taking into account,
         among other things, all relevant facts and circumstances related to the Litigation).

                NOW, THEREFORE, in consideration of the mutual covenants and agreements
         contained herein, the Parties, intending to be legally bound, hereby agree as follows:

                1.      Defini ti ons.

                        "100/10 Law" means Section 43, paragraph third of the Republic of Ecuador's
         Environmentallvfanagement Act, Law No. 37, RO/245 of July 30, 1999, as may be amended
         from time to time.

                        "Accession Agreement" means an accession agreement substantially in the form
         attached hereto as Exhibit D.

                         "Active Lawyers" means each law firm and/or lawyer representing the Plaintiffs
         in the Litigation who or which are working, either in whole or in part, in consideration for a
         contingency fee. As of the date of this Agreement, each Active Lawyer is listed on the attached
         Exhibit B. If, subsequent to the date of this Agreement, (a) the Plaintiffs retain or engage one or
         more law firms and/or lawyers to represent the Plaintiffs in the Litigation on a partial or total
         contingency fee basis and (b) such engagement is undertaken in compliance with the terms of
         this Agreement (including Section 4(c) hereof), then such law firm or la\vyer, as applicable,
         shall, upon execution of an Accession Agreement, be deemed to be an Active Lawyer, the Active



                                                        -2-



CONFIDENTIAL - ACCESS LIMITED BY PROTECTIVE ORDER                                                     WOODS00045343
                                         Plaintiff's Exhibit 556 p. 2 of 24
           Case 1:11-cv-00691-LAK-RWL Document 2091-22 Filed 10/02/18 Page 4 of 25



         Lawyer Percentages of each of the other Active Lawyers shall be reduced on a pro rata basis
         (unless such new law firm or lawyer is compensated completely out of the Bonus Pool or other
         unallocated portions of the Total Contingency Fee Payment) and the attached Exhibit B shall be
         updated accordingly by the Plaintiffs' U.S. Representative.

                        "Active Lawyer Percentage" means, with respect to each Active Lawyer, the
         percentage of the Total Contingency Fee Payment set forth opposite such Active Lawyer's name
         on the attached Exhibit B under the heading "Active Lawyer Percentage" (as such exhibit may
         be revised in accordance with the terms of this Agreement).

                       "Additional Funder Percentage" has the meaning given to such term in Section
         @ill below.

                       "Additional Funders" has the meaning given to such term in Section 2(f)(i) below.

                       "Additional Lawyer Percentage" has the meaning given to such term in Section
         @illbelow.

                       "Additional Lawyers" has the meamng given to such term m Section 2(t)(i)
         below.

                       "Agreement" has the meamng gIven to such term m the forepart of this
         Agreement.

                        "Allegation" and "Allegations" have the respective meanings given to such terms
         in Section 6(b) below.

                       "Amazon Defense Front" has the meaning given to such term in the forepart of
         this Agreement.

                       "Arbitration Party" has the meaning given to such term in Section 8(a) below.

                         "Assembly of Communities Affected by Texaco" has the meaning given to such
         term in the forepart of this Agreement.

                         "Bonus Pool" means (a) the Initial Bonus Pool plus (b) any amounts in addition to
         the Initial Bonus Pool that are made available for allocation to Active Lawyers as a bonus pool
         pursuant to this Agreement.

                       "Budget" has the meaning given to such term in Section 4(d) below.

                        "Business Day" means any day other than a Saturday, a Sunday, or a holiday on
         which commercial banks in the State of New York or London, England or Quito, Ecuador are
         authorized or required by applicable law to close.

                       "Chairman" has the meaning given to such term in Section 4(c) below.



                                                       -3-



CONFIDENTIAL - ACCESS LIMITED BY PROTECTIVE ORDER                                                    WOODS00045344
                                         Plaintiff's Exhibit 556 p. 3 of 24
           Case 1:11-cv-00691-LAK-RWL Document 2091-22 Filed 10/02/18 Page 5 of 25




                        "Claimant" has the meaning given to such term in Section 8(c) below.

                        "Claims" has the meaning given to such term in Section 5 below.

                       "Complaint" means the complaint filed by or on behalf of the Plaintiffs in the case
         Maria Aguinda y Dtros v. Chevron Corporation [No. 002-2003] that, as of the date of this
         Agreement, is pending in the Provincial Court of Justice of Sucumbios, Ecuador.

                        "Covered Expenses" has the meaning given to such term in Section 5 below.

                        "Donziger" has the meaning given to such term in the forepart of this Agreement.

                        "ECBA" has the meaning given to such term in the forepart of this Agreement.

                        "Engagement Agreement" means, with respect to each Active Lawyer, the
         retainer or engagement letter or agreement pursuant to which the Plaintiffs have engaged such
         Active Lawyer to represent them in the Litigation.

                       "Excess Expense Register" means a register maintained by the Plaintiffs' U.S.
         Representative showing the amount of expenses paid or incurred by each Active Lawyer which
         may be reimbursed in accordance with the terms hereof, but which have not been paid to such
         Active Lawyer.

                        "Fajardo" has the meaning given to such term in the forepart of this Agreement.

                         "Funder" means any Person who or which (a) has previously entered, or hereafter
         enters, into a binding written agreement with the Plaintiffs to provide funding to the Plaintiffs to
         finance the costs of the Litigation and which agreement is and remains, as of the time in
         question, in full force and effect, and (b) is not an Active Lawyer, an Inactive Lawyer or a Non-
         Lawyer Advisor. For the avoidance of doubt, Torvia is a Funder.

                        "Funding Agreement" has the meaning given to such term in Section 2(c) below.

                        "ICDR Rules" has the meaning given to such term in Section 8(a) below.

                        "Inactive Lawyers" means any lawyers or law firms who or which previously
         represented Plaintiffs in the Litigation but who or which are no longer active in the Litigation
         (including, without limitation, the lawyers or law firms listed on Exhibit C).

                        "Indemnified Party" has the meaning given to such term in Section 5 below.

                        "Initial Bonus Pool" means an amount equal to five percent (5%») of the Total
         Contingency Fee Payment, which shall be available for allocation to certain Active Lawyers and
         others as a bonus pool in accordance with Section 2(e) below.




                                                        -4-



CONFIDENTIAL - ACCESS LIMITED BY PROTECTIVE ORDER                                                      WOODS00045345
                                          Plaintiff's Exhibit 556 p. 4 of 24
           Case 1:11-cv-00691-LAK-RWL Document 2091-22 Filed 10/02/18 Page 6 of 25



                        "Initial Budget" has the meaning given to such term in Section 4(d) below.

                        "Litigation" has the meaning given to such term in the Recitals to this Agreement.

                        "Litigation Trust" has the meaning given to such term in Section 4(t) below.

                        "Motley Rice" has the meaning given to such term in the forepart of this
         Agreement.

                         "Non-Lawyer Advisor" means each Person who or which has been engaged by
         the Plaintiffs, other than in an attorney/client relationship, to provide services or advice to the
         Plaintiffs in connection with the Litigation (not including any business advisors).

                        "~"     and "Parties" have the respective meanings given to such terms in the
         forepart of this Agreement.

                        "Patton Boggs" has the meamng gtven to such term             III   the forepart of this
         Agreement.

                         "Person" means any natural person, corporation, partnership, limited liability
         company, joint stock company, joint venture, association, company, estate, trust, or other
         organization whether or not a legal entity, custodian, trustee-executor, administrator, nominee or
         entity in a representative capacity and any government or agency or political subdivision thereof

                         "Plaintiff Collection Monies" means any amounts paid, whether in lump sum or
         installments, whether from Chevron Corporation (a/k/a Texaco; ChevronTexaco; Chevron), any
         other party listed as a defendant in respect of the Litigation (including, without limitation, his or
         its respective affiliates and successors in interest), or any other party added or joined to the
         Litigation from time to time as a defendant or indemnitor or against whom proceedings are
         asserted or threatened. Funds are considered "paid" when the monies are disbursed to the
         Plaintiffs or are available to be so disbursed. For the avoidance of doubt, the Plaintiff Collection
         Monies shall be reduced for taxes and similar assessments required to be paid in the United
         States or Ecuador and by the amount of any counterclaims or similar judgments which may be
         made against the Plaintiffs but not the application of the 100110 Law.

                        "Plaintiffs" has the meaning given to such term in the forepart of this Agreement.

                       "Plaintiffs' Coordinators" has the meaning given to such term in the forepart of
         this Agreement.

                        "POA" has the meaning given to such term in the forepart of this Agreement.

                        "Released Party" has the meaning given to such term in Section 6(a) below.

                        "Releasing Party" has the meaning given to such term in Section 6(a) below.




                                                         -5-



CONFIDENTIAL - ACCESS LIMITED BY PROTECTIVE ORDER                                                         WOODS00045346
                                          Plaintiff's Exhibit 556 p. 5 of 24
           Case 1:11-cv-00691-LAK-RWL Document 2091-22 Filed 10/02/18 Page 7 of 25



                        "Request Notice" has the meaning given to such tenu in Section 2(D(i) below.

                        "Torvia" means Torvia Limited, a Gibraltar company.

                         "Total Contingency Fee Payment" means an amount equal to twenty percent
         (20%) of all Plaintiff Collection Monies. If it is detenuined that the 100110 Law prevents the
         Plaintiffs from paying the entire amount of their contingency fee obligations from the Plaintiff
         Collection Monies, the term "Total Contingency Fee Payment" means an amount equal to one
         hundred percent (100%) of all portions of the Plaintiff Collection Monies that may be paid by the
         Plaintiffs in satisfaction of their contingency fee obligations (less any amounts that the Plaintiffs
         are obligated to pay for unreimbursed case expenses and to the Funders, Inactive Lawyers, Non-
         Lawyer Advisors and/or other business advisors).

                2.      Agreements Regarding Total Contingency Fee Payment.

                         (a)    Upon and subject to each of the other tenus and conditions set forth in this
                Agreement and the terms of the separate Engagement Agreement with each Active
                Lawyer, the Plaintiffs hereby covenant and agree to pay to the Active Lawyers, as
                compensation to the Active Lawyers, a portion of the Total Contingency Fee Payment as
                set forth in Section 3 below.

                        (b)    Each Active Lawyer hereby acknowledges and agrees that (i) the Total
                Contingency Fee Payment will include any amounts owed by the Plaintiffs or any Active
                Lawyers to Inactive Lawyers, and (ii) if any Inactive Lawyer is entitled to receive any
                Plaintiff Collection Monies, directly or indirectly, by decision of a court of competent
                jurisdiction, arbitration decision, settlement agreement or otherwise, such Inactive
                Lawyers will be paid from the Total Contingency Fee Payment and that the portion of the
                Total Contingency Fee Payment due each of the Active Lawyers may be reduced by an
                amount equal to its pro rata share of the amounts required to be paid to Inactive Lawyers
                (provided that such amounts shall first reduce any unallocated share of the Bonus Pool).

                        (c)     Each Active Lawyer hereby acknowledges and agrees that the Plaintiffs
                have entered into, and hereafter will enter into, one or more agreements with Funders to
                finance the costs of the Litigation (each, a "Funding Agreement"), which may, and in
                some cases do, include tenus that entitle such Funder to receive payment from the
                Plaintiff Collection Monies in preference and/or priority to the Plaintiffs and the Active
                Lawyers. If the Plaintiffs ultimately pay the Funders and any business advisors less than
                10% of the Plaintiff Collection Monies, then the amount by which 10% of the Plaintiff
                Collection Monies exceeds the amount actually paid to the Funders and business advisors
                shall be paid to the Active Lawyers in proportion to their Active Lawyer Percentages.

                        (d)    In connection with any Funding Agreement (whether now in place or
                hereafter entered into), each Active Lawyer agrees to execute any documents and/or
                agreements (including, without limitation, any intercreditor agreements) that may be
                required or requested by a Funder to evidence the preferential financial rights to which
                such Funder is entitled under its respective Funding Agreement.



                                                         - 6-



CONFIDENTIAL - ACCESS LIMITED BY PROTECTIVE ORDER                                                       WOODS00045347
                                          Plaintiff's Exhibit 556 p. 6 of 24
           Case 1:11-cv-00691-LAK-RWL Document 2091-22 Filed 10/02/18 Page 8 of 25




                        (e)      The Active Lawyers hereby acknowledge the existence of the Bonus Pool,
                and agree that Plaintiffs' US. Representative shall have the right to allocate the proceeds
                of the Bonus Pool among the Active Lawyers and others in his sole discretion; provided,
                that the Initial Bonus Pool may not be allocated to Donziger or the Ecuador Attorney. To
                the extent that any additional portion of the Bonus Pool is not specifically allocated
                pursuant to the immediately preceding sentence, it shall be allocated among all Active
                Lawyers in proportion to their Active Lawyer Percentages. In connection with any
                allocation of the Bonus Pool pursuant to this Section 2(e), the attached Exhibit B shall be
                updated accordingly by the Plaintiffs' US. Representative.

                       (f)     Each Active Lawyer hereby acknowledges and agrees as follows:

                               (i)     If, from time to time, the Plaintiffs reasonably determine that (A)
               one or more additional lawyers and/or law firms should be retained by the Plaintiffs in
               order to assist with the pursuit or defense of the Litigation ("Additional Lawyers") and/or
               (B) there are insufficient funds currently available to the Plaintiffs to pay the reasonably
               anticipated costs and expenses of the Litigation as shown on the then current Budget and,
               as a result, the Plaintiffs should seek additional funding for the Litigation from one or
               more additional funders ("Additional Funders"), then the Plaintiffs shall deliver notice of
               that fact to the Chairman and the Plaintiffs' US. Representative setting forth such
               determination and requesting that the Chairman and the Plaintiffs' US. Representative
               agree to reduce the Active Lawyer Percentages of each Active Lawyer on a pro rata basis
               (based upon their then existing Active Lawyer Percentages) in order to allow for the
               Plaintiffs to engage such Additional Lawyers or enter into a funding arrangement with
               such Additional Funders, as applicable (such notice, a "Request Notice"). Each Request
               Notice shall describe the proposed economic terms and conditions for any agreement
               with Additional Lawyers and/or Additional Funders, including, without limitation, as
               applicable, the Active Lawyer Percentage proposed to be allocated to any Additional
               Lawyers (the "Additional Lawyer Percentage") and the percentage of Plaintiff Collection
               Monies proposed to be paid to any Additional Funder (the "Additional Funder
               Percentage"). Immediately upon receipt of any Request Notice, the Chairman and the
               Plaintiffs' US. Representative shall deliver a copy thereof to each Active Lawyer, for
               notification purposes only.

                               (ii)   No later than 10 days after the delivery of a Request Notice by the
               Plaintiffs, the Chairman and the Plaintiffs' US. Representative shall discuss and decide
               jointly to either approve or reject the requested actions set forth in such Request Notice.
               If both the Chairman and the Plaintiffs' U.S. Representative agree to approve the
               requested actions set forth in such Request Notice, then the requested actions set forth in
               such Request Notice shall be deemed approved, and the Plaintiffs thereafter may engage
               the Additional Lawyers or enter into a funding agreement with Additional Funders, as
               applicable, upon economic terms no more favorable to the Additional Lawyers or
               Additional Funders, as applicable, than as set forth in the approved Request Notice.

                               (iii)   Immediately upon the engagement of any Additional Lawyers or



                                                       -7-



CONFIDENTIAL - ACCESS LIMITED BY PROTECTIVE ORDER                                                     WOODS00045348
                                         Plaintiff's Exhibit 556 p. 7 of 24
           Case 1:11-cv-00691-LAK-RWL Document 2091-22 Filed 10/02/18 Page 9 of 25



                the entry into a funding agreement with any Additional Funders which, in each case, has
                been approved in accordance with this Section 2(t), the Active Lawyer Percentage of
                each Active Lawyer shall be reduced by such Active Lawyer's pro rata share (based upon
                their then existing Active Lawyer Percentages) of the amount required to enable the
                Plaintiffs to grant, as applicable, (a) the Additional Lawyer Percentage to such Additional
                Lawyer or (b) the Additional Funder Percentage to such Additional Funder, in each case,
                [taking into account any reductions made to the portion of the Plaintiff Collection Moines
                which are paid to any Non-Lawyer Advisors in accordance with the terms of the
                agreement then in place between the Plaintiffs and such Non-Lawyer Advisor. For
                avoidance of doubt, no Active Lawyer shall bear any more or any less than its pro rata
                share of the reductions referred to in this Section 2(0.

                         3.     Application of Plaintiff Collection Monies: Disbursement of Total
         Contingency Fee Payment. Following receipt of any Plaintiff Collection Monies, 100% of such
         Plaintiff Collection Monies shall be deposited in one or more escrow accounts for further
         disbursement to the Parties hereto, the Funders, any Inactive Lawyers, the Non-Lawyer Advisors
         and/or other business advisors or Persons. Amounts shall be released from escrow upon the
         signature of the Plaintiffs' U.S. Representative and the Chairman, as representative of the Active
         Lawyers. It is understood and agreed that, to the extent that there are any amounts owing as
         shown on the Excess Expense Register, such amounts shall be paid out of such escrow to the
         relevant Active Lawyer in preference to the payments of any other amounts owing to the Active
         Lawyers and otherwise in accordance with any applicable intercreditor agreement(s). It is
         understood and agreed that, to the extent that there is any dispute with respect to the amounts
         proposed to be disbursed, the Plaintiffs' U. S. Representative and the Chairman may elect to
         retain such amounts in escrow pending resolution of any such dispute. Subject to payments
         required to be made to the Funders, any Inactive Attorneys, the Non-Lawyer Advisors and/or
         other business advisors or Persons, and after reimbursement of any unreimbursed fees and/or
         expenses that an Active Lawyer is expressly entitled to receive under its respective Engagement
         Agreement, each Active Lawyer shall be entitled to an amount equal to the Total Contingency
         Fee Payment, if any, multiplied by its Active Lawyer Percentage.

                 4.     Further Acknowledgments and Agreements.

                       (a)    By entering into this Agreement, each Party acknowledges that the
                unusual length of the litigation and inherent risk of litigating in a foreign jurisdiction in
                which the defendant has no assets create circumstances frequently not seen in typical
                contingency-fee cases in the United States. Each Party further acknowledges that:

                                (i)    the outcome and course of the Litigation is uncertain and cannot be
                        predicted;

                               (ii)    the duration of the Litigation is uncertain, cannot be predicted and
                        may last several months or many years;

                               (iii)  if the Plaintiffs recover a significant amount of Plaintiff
                        Collections Monies, the disbursement of the Total Contingency Fee Payment may



                                                        -8-



CONFIDENTIAL - ACCESS LIMITED BY PROTECTIVE ORDER                                                      WOODS00045349
                                         Plaintiff's Exhibit 556 p. 8 of 24
           Case 1:11-cv-00691-LAK-RWL Document 2091-22 Filed 10/02/18 Page 10 of 25



                       produce a large financial result to the Active Lawyers in a short period of time;

                               (iv)    the Plaintiffs have agreed to pay and disburse the Total
                       Contingency Fee Payment in full as set forth in this Agreement despite the fact
                       that the Litigation has been ongoing for many years, in large part in consideration
                       for the agreement of each Active Lawyer to dedicate all necessary resources to
                       vigorously prosecute and defend the Litigation, as applicable, until conclusion
                       (including the exhaustion of all appeals), however long that may take;

                               (v)    the Plaintiffs may be unable to obtain any Plaintiff Collection
                       Monies, in which event there would be no Total Contingency Fee Payment
                       available for payment and disbursement to the Active Lawyers;

                              (vi)    the needs of the Litigation are uncertain and may include initiating
                       legal actions as well as defending legal actions in judicial and/or arbitration
                       proceedings in the United States, Ecuador and other countries; and

                               (vii) the Plaintiffs may need to hire or retain other law firms and/or
                       attorneys, who or which may be entitled to be paid on an hourly basis or on a
                       contingent basis or both.

                         (b)    In view of the foregoing, each Party hereby agrees that this Agreement,
                and the disbursement of the Total Contingency Fee Payment, is fair and equitable,
                considering the risks of the Litigation and the financial and other benefits that each
                Active Lawyer and the Plaintiffs would receive from a successful conclusion of the
                Litigation. Each Party further agrees that he or it shall not seek to increase or decrease
                his or its Active Lawyer Percentage or the amount of the Bonus Pool, notwithstanding (i)
                the amount of the Plaintiff Collection Monies, (ii) the duration of the Litigation or (iii)
                the amount or type of work involved and/or undertaken.

                        (c)     Each Party hereby acknowledges and agrees that the Litigation shall be
                coordinated and managed by a management committee comprised of one individual
                designated by each Party to this Agreement and one individual designated by the
                Plaintiffs U.S. Representative. The Plaintiffs' U.S. Representative shall appoint a
                chairman of the management committee (the "Chairman"), who, along with the
                Plaintiffs' U.S. Representative, will exercise overall responsibility for the strategic
                direction of the Litigation and the day-to-day management of the Litigation (subject,
                however, to the other provisions of this Section 4(c)). The management committee shall
                ensure that the work related to the Litigation shall be divided among the Active Lawyers
                in accordance with their respective responsibilities and expertise. Except for amounts to
                be paid out of Plaintiff Collection Monies as specifically contemplated in an Engagement
                Agreement, each Active Lawyer agrees that, for any particular month during the term of
                this Agreement, (i) it shall not charge Plaintiffs for any legal fees in connection with the
                Litigation in excess of the amount set forth under such Active Law)'er's name on the then
                current Budget for such month and (ii) it shall not charge Plaintiffs for expenses incurred
                in connection with the Litigation except to the extent such expenses (A) are in the amount



                                                       - 9-



CONFIDENTIAL - ACCESS LIMITED BY PROTECTIVE ORDER                                                     WOODS00045350
                                         Plaintiff's Exhibit 556 p. 9 of 24
           Case 1:11-cv-00691-LAK-RWL Document 2091-22 Filed 10/02/18 Page 11 of 25



                set forth under such Active Lawyer's name on the then current Budget for such month or
                (B) such expenses were incurred with the prior approval of the Chairman and the
                Plaintiffs' U.S. Representative or were incurred with concurrent notice to the Chairman
                and the Plaintiffs' U.S. Representative in order to meet an urgent need with respect to the
                Litigation. The management committee shall have regular telephonic meetings or special
                meetings, if necessary, at which any material matters related to the Litigation (including,
                without limitation, the addition of any new Active Lawyers, the addition of any Non-
                Lawyer Advisors and any settlement discussions) will be discussed. It is understood and
                agreed that the Plaintiffs shall take into consideration the views of all members of the
                management committee, and shall use good faith efforts to arrive at a consensus
                agreement as to how to proceed in respect of any material matter related to the Litigation
                that has been presented (or should have been presented) to the management committee
                for discussion (including, without limitation, any decision to add one or more Additional
                Lawyers or Non-Lawyer Advisors and/or to settle the Litigation).

                         (d)     The Parties shall negotiate in good faith to agree upon a six-month budget
                (to be broken down on a monthly basis) of fees, costs and expenses of the Litigation and
                related activities that may be billed to the Plaintiffs by the Active Attorneys and others.
                The Parties agree to finalize such budget in a reasonable period of time following the
                execution of this Agreement, whereupon such agreed initial budget shall be incorporated
                into and added to this Agreement as Exhibit E by means of an amendment to this
                Agreement (the "Initial Budget"). Each Active Lawyer shall, from time to time as
                requested by the Plaintiffs (but in any event no less frequently than twice a year), prepare
                and submit proposed revisions to the Budget based on the anticipated activity with
                respect to the Litigation or related activities to the Plaintiffs' U.S. Representative and the
                other members of the management committee. The management committee shall review
                such proposed revisions, and shall submit a recommended revised budget to the Plaintiffs
                no later than 5 Business Days before commencement of the next succeeding six-month
                budgetary period. The Plaintiffs shall either (i) approve such recommended revised
                budget or (ii) make revisions to such recommended revised budget and approve the same,
                as so revised. The Initial Budget and any such revised budget approved by the Plaintiffs
                as set forth above shall be referred to in this Agreement as the "Budget".

                        (e)    Each Active Lawyer shall be entitled to rely and act upon written and oral
                instructions of the Plaintiffs' Representatives. Each Party shall extend all reasonable
                assistance and cooperation to the other Parties and to other Persons (including Non-
                Lawyer Advisors) retained or engaged by the Plaintiffs in connection with the Litigation.

                       (f)     The Plaintiffs and the Plaintiffs' Coordinators hereby covenant and agree
               not to amend the Complaint in any way to remove or replace the Amazon Defense Front
               as beneficiary under or in respect of the Complaint, or to appoint or designate one or
               more additional beneficiaries thereof (in addition to the Amazon Defense Front). The
               Plaintiffs and the Plaintiffs' Coordinators hereby covenant and agree not to assign,
               transfer, delegate or encumber all or any part of their respective rights, title and interest in
               and to any Plaintiff Collection Monies, except as otherwise set forth in this Agreement.
               Notwithstanding anything to the contrary contained herein or in any Engagement


                                                        - 10 -



CONFIDENTIAL - ACCESS LIMITED BY PROTECTIVE ORDER                                                        WOODS00045351
                                         Plaintiff's Exhibit 556 p. 10 of 24
           Case 1:11-cv-00691-LAK-RWL Document 2091-22 Filed 10/02/18 Page 12 of 25



                Agreement, the Plaintiffs and the Plaintiffs' Coordinators may establish a trust for the
                purpose of, among other things, more efficiently carrying out the Litigation (such trust,
                the "Litigation Trust"). In the event the Litigation Trust is established, the Plaintiffs have
                the absolute right to, and shall promptly, (i) assign to the Litigation Trust (A) all of their
                respective rights and obligations under this Agreement and each Engagement Agreement
                and (B) all of their respective rights and interest in and to the Plaintiff Collection Monies
                and (ii) provide notice thereof to the members of the management committee.

                         (g)    To the extent possible, the Plaintiffs and the Active Lawyers shall arrange
                to have third party costs and expenses payable in respect of expert services, deposition
                fees, transcription and court reporter services, translation services, filing fees and similar
                third party costs and expenses incurred in respect of the Litigation paid directly out of the
                funds maintained by the Plaintiffs to finance the Litigation (which may include funds
                contributed by Funders). To the extent that (i) an Active Lawyer incurs such third party
                costs and expenses that are allowed to be reimbursed by the Plaintiffs under this
                Agreement and (ii) there are insufficient funds to pay such third party costs and expenses
                to such Active Lawyer, then the amount of such third party costs and expenses shall be
                added to the Excess Expense Register to be paid on the earlier to occur of (x) the date on
                which additional funds become available to the Plaintiffs for the financing of the
                Litigation which may be used to pay such third party costs and expenses and (y) the date
                on which the Plaintiff Collection Monies are disbursed otherwise available to be
                disbursed to the Active Lawyers in accordance with the terms hereof and otherwise in
                accordance with any applicable intercreditor agreement(s). For the avoidance of doubt,
                any amounts listed on the Excess Expense Register shall be paid to the Active Lawyers to
                whom or which such amounts are owed in preference to any other payment to the Active
                Lawyers, on a pro rata basis (based upon the total amounts owed to each Active Lawyer
                to whom or which such amounts are owed).

                 5.      Indemnification of Plaintiffs' Representatives and Active Attorneys.           The
         Plaintiffs hereby agree to (a) indemnify and hold harmless each Plaintiffs' Representative and
         each Active Lawyer and each of his or its respective heirs, successors, assigns, personal or
         legal representatives and anyone claiming through or under any of the foregoing (each, an
         "Indemnified Party") from and against any and all losses, costs, liabilities, damages, awards and
         expenses (including, without limitation, legal fees and expenses and costs of suit, and out-of-
         pocket expenses, such as travel) (collectively, "Covered Expenses") actually incurred by such
         Indemnified Party in connection with the Litigation (including, without limitation, the defense
         and/or pursuit, as applicable, of appealing any judgments or decisions or other appellate
         proceedings) and/or arising out of his activities on behalf of Plaintiffs in connection with the
         Litigation (collectively, "Claims") to the fullest extent provided by law, and (b) advance any
         Covered Expenses as may be necessary or reasonable to defend any Claim or Claims brought
         against such Indemnified Party, which advances are intended to be made from Plaintiffs' monies
         received from certain Funders, which amounts may be deposited in a trust account with an
         Active Lawyer selected by the Plaintiffs' U.S. Representative. It is further understood and
         agreed that to the extent that any Plaintiffs' Representative is no longer able to render legal
         services to the Plaintiffs or where any Plaintiffs' Representative withdraws from the Litigation as
         a legal advisor and agrees to continue to provide other services to the Plaintiffs, such Plaintiffs'



                                                        - 11 -



CONFIDENTIAL - ACCESS LIMITED BY PROTECTIVE ORDER                                                       WOODS00045352
                                         Plaintiff's Exhibit 556 p. 11 of 24
           Case 1:11-cv-00691-LAK-RWL Document 2091-22 Filed 10/02/18 Page 13 of 25



         Representative may be engaged by the Plaintiffs as a Non-Lawyer Advisor, in which case (i) his
         or its Active Lawyer Percentage shall not be added to the Bonus Pool, but rather shall be added
         to the amounts required to be disbursed to Non-Lawyer Advisors as described above, and (ii) he
         or it shall continue to be an Indemnified Party for purposes of the foregoing indemnity.

                6.      Agreement Regarding Exculpation.

                          (a)     By signing this Agreement below, each Active Lawyer (for itself and each
         of his or its heirs, successors, assigns, personal or legal representatives and anyone claiming
         through or under any of the foregoing, a "Releasing Party") acknowledges and agrees that
         Chevron, either directly or by and though its affiliates and its or their respective advisors and
         counsel, has made, and in the future may continue to make, Allegations (defined below) against
         certain of the Active Lawyers, Plaintiffs' Representatives and Non-Lawyer Advisors (each,
         together with its heirs, successors, assigns, personal or legal representatives and anyone
         claiming through or under any of the foregoing, the "Released Party"). Each Releasing Party
         further acknowledges and agrees that he or it (a) has had a full and complete opportunity to
         conduct, and has conducted, its own independent investigations with respect to the Allegations,
         (b) has sufficient knowledge, experience, sophistication and expertise in legal and business
         matters so as to be capable of evaluating the Allegations (including, without limitation, the
         possibility or probability of future Allegations) and (c) has in fact carefully evaluated the
         Allegations. Accordingly, each Releasing Party hereby fully releases and discharges forever
         each Released Party of and from any and all manner of actions, suits, complaints, charges,
         liability, rights, claims, demands, damages, loss, costs, expenses, and causes of action of any
         type or nature whatsoever, in law or in equity, which such Releasing Party ever had, now
         has, or hereafter may have, whether known or unknown, existing or potential, now existing
         or hereafter arising, contingent or certain, against each and every Released Party for, upon
         or by reasons of any matter, cause, damages or thing whatsoever, relating to or arising out of
         the conduct of such Released Party or Released Parties in the Litigation (including in any
         Allegations).

                         (b)     For purposes of the foregoing, "Allegation" means each, and
         "Allegations" means all, allegations or assertions of misconduct, fraud or any other nature or
         basis, whether now existing or asserted or hereafter brought or asserted, in any way relating to or
         arising out of the conduct of such Released Party or Released Parties in the Litigation (including,
         without limitation, (i) those alleged by Chevron, either directly or by and though its affiliates and
         its or their respective advisors and counsel, in its various filings made under 28 US.c. § 1782
         and related proceedings, (ii) any civil, criminal or professional or ethical proceedings and (iii)
         any damages, convictions, professional sanctions or other action that may be taken against a
         Person arising from his or its representation of the Plaintiffs in the Litigation).

                 7.      Representations and Warranties. Each Party hereby represents to the other Parties
         as follows: (a) such Party has full power and authority to execute and deliver this Agreement and
         to perform its obligations hereunder, and the execution, delivery; (b) performance by such Party
         of this Agreement have been duly authorized by all necessary action; and (c) this Agreement has
         been duly and validly executed and delivered by such Party and constitutes the binding
         obligation of such Party, enforceable against such Party in accordance with its terms.



                                                        - 12 -



CONFIDENTIAL - ACCESS LIMITED BY PROTECTIVE ORDER                                                       WOODS00045353
                                          Plaintiff's Exhibit 556 p. 12 of 24
           Case 1:11-cv-00691-LAK-RWL Document 2091-22 Filed 10/02/18 Page 14 of 25




                 8.      Arbitration of Disputes.

                         (a)     Any controversy or claim arising out of or relating to the relationship
         among the Parties or any of their affiliates or successors (the "Arbitration Parties") arising under
         or in connection with this Agreement or otherwise shall be submitted to binding arbitration if
         such Parties have been unable to resolve the dispute through negotiation, mediation or otherwise
         within thirty (30) days after one Party has provided written notice of a dispute to each other Party
         and to all three of the Plaintiffs' Representatives by registered overnight delivery service such as
         Federal Express or DHL at the last-known address of such Persons. By agreeing to arbitrate, the
         Parties are agreeing to waive any right to a jury trial. The arbitration shall be conducted and
         administered by the International Centre for Dispute Resolution in accordance with its
         International Arbitration Rules (the "ICDR Rules"), this Agreement and the Federal Arbitration
         Act. In the event of a conflict, the provisions of the ICDR Rules shall control, except where the
         ICDR Rules conflict with this Agreement, in which case this Agreement shall control. The
         arbitration shall be conducted before a panel of three arbitrators (all of whom shall be former
         state or federal judges, with at least five years judicial experience and each of whom shall be
         fluent speakers and readers of both Spanish and English), regardless of the size of the dispute, to
         be selected as provided in the ICDR Rules. The arbitration shall be commenced and held in
         Miami, Florida, unless otherwise required by a Funder. Any issue concerning the location of the
         arbitration, the extent to which any dispute is subject to arbitration, the applicability,
         interpretation, or enforceability of these procedures (including, without limitation, any
         contention that all or part of these procedures are invalid or unenforceable and any discovery
         disputes) shall be resolved by all of the arbitrators. No potential arbitrator may serve on the
         panel unless he or she has agreed in writing to be bound by these procedures and is a fluent
         speaker and reader of both English and Spanish. To the extent state law is applicable, the
         arbitrators shall apply the substantive laws of the State of New York. Each Party shall, upon the
         written request of any other Party, promptly provide the other Party with copies of all documents
         on which the producing Party may rely in support of or in opposition to any claim or defense and
         a report of any expert whom the producing party may call as a witness in the arbitration hearing.
         At the request of a Party, and upon the showing of good cause, the arbitrators shall have the
         discretion to order production by any other Party or by a third party of other documents relevant
         to any claim or defense. Each Party shall be entitled to depose a maximum of three witnesses
         (which number may not be increased by the arbitral tribunal), plus all experts designated to be
         witnesses at the arbitration. The depositions shall be held within thirty (30) days of the making
         of a request and shall be limited to a maximum of six hours per deposition. All objections are
         reserved for the arbitration hearing, except for objections based on privilege and proprietary or
         confidential information.

                         (b)     All aspects of the arbitration shall be treated as confidential and neither the
         Parties nor the arbitrators may disclose the existence, content or results of the arbitration, except
         as necessary to comply with legal or regulatory requirements. Before making any such
         disclosure, a Party shall give written notice to all other Parties and shall afford such Parties a
         reasonable opportunity to protect their interests. The result of the arbitration shall be binding on
         the Parties and judgment on the arbitrators' award may be entered in any court having
         jurisdiction. In no event shall the arbitrators have any authority to award punitive damages.



                                                         - 13 -



CONFIDENTIAL - ACCESS LIMITED BY PROTECTIVE ORDER                                                         WOODS00045354
                                          Plaintiff's Exhibit 556 p. 13 of 24
           Case 1:11-cv-00691-LAK-RWL Document 2091-22 Filed 10/02/18 Page 15 of 25




                         (c)     The Parties acknowledge that the Plaintiffs intend to enter into agreements
         with other attorneys on or after the date of this Agreement and that all such agreements will
         contain provisions obliging the parties thereto to submit any disputes to binding arbitration
         substantially similar to the provisions of this Section 8. In the event of any dispute between the
         Plaintiffs and an attorney (whether active or inactive) or any other person or entity with a
         legitimate or alleged claim to Plaintiff Collection Monies (any such person, a "Claimant"), the
         Plaintiffs desire to resolve such dispute in a single arbitration proceeding involving all
         Claimants. In view of the foregoing, in the event of an arbitration proceeding involving the
         Plaintiffs and a Claimant, each Active Lawyer hereby agrees to participate in such proceeding if
         he or it is joined by the Plaintiffs or any Claimant and agrees not to oppose joinder of other
         attorneys if sought by the Plaintiffs or a Claimant who is a party to the arbitration proceedings.
         Furthermore, each Active Lawyer hereby agrees that under no circumstances shall it seek a
         greater amount or increased percentage of Plaintiff Collection Monies than it is entitled to under,
         and has agreed to in, this Agreement and hereby unconditionally and irrevocably waives any
         right to make such a demand or claim in any arbitral, judicial or other proceeding anywhere in
         the world.

                        (d)    In the event of any dispute between a Party and any Funder, the Parties
         agree to be bound by and comply with any arbitration provisions in the definitive documentation
         with such Funder.

                 9.      Controlling Law. This Agreement shall be governed by and construed and
         interpreted in accordance with the laws of New York (without reference to principles of conflicts
         oflaws).

                  10.     Privilege. In the course of representing the Plaintiffs, the Active Lawyers
         understand that there will be a need for the Active Lawyers to communicate with the Plaintiffs,
         the Plaintiffs' Representatives and other counsel retained by the Plaintiffs. The Parties agree that
         all such communications are to be treated as confidential and protected to the maximum extent
         permitted under applicable law by the attorney/client, work product, joint defense, common
         interest, and all other applicable privileges and doctrines.

                 11.    Amendments. Except for amendments to the schedules by the Plaintiffs' U. S.
         Representative permitted hereby, this Agreement (including, without limitation, any exhibit or
         schedule hereto) may not be amended, modified, supplemented or restated, nor may any
         provisions of this Agreement be waived, without a written instrument adopted, executed and
         agreed to by each Party.

                 12.    Entire Agreement. Except for any Engagement Agreements and any agreements
         (such as intercreditor agreements) hereafter signed by the Parties and any Funder(s), this
         Agreement (including exhibits and schedules hereto which are integral parts hereof) contains all
         the agreements between the parties hereto regarding the subject matter of this Agreement, and all
         prior and contemporaneous agreements and understandings between the Parties with respect to
         the subject matter hereof are deemed merged herein. For the avoidance of doubt, each Party
         hereby agrees that (a) in the event of any direct conflict between the terms of this Agreement and



                                                        - 14 -



CONFIDENTIAL - ACCESS LIMITED BY PROTECTIVE ORDER                                                      WOODS00045355
                                         Plaintiff's Exhibit 556 p. 14 of 24
           Case 1:11-cv-00691-LAK-RWL Document 2091-22 Filed 10/02/18 Page 16 of 25



         the terms of any Engagement Agreement, the terms of this Agreement will prevail, and (b) in the
         event of any direct conflict between the terms of this Agreement and the terms of any
         intercreditor or similar agreement hereafter signed by the Parties and any Funder(s), the terms of
         such intercreditor or similar agreement will prevail.

                 13.     Confidentiality. The Parties hereby acknowledge and agree that the information
         contained in this Agreement is not known to the public, is confidential and proprietary, and is not
         to be disclosed by any Party to any other Person (including, without limitation, any Non-Lawyer
         Advisor or any Inactive Lawyer) without the prior written approval of each of the other Parties
         except (a) to the extent necessary to comply with any applicable law, rule or regulation or the
         valid order of any governmental agency or any court of competent jurisdiction, and (b) as may be
         necessary to enforce its rights under, and perform its agreements and obligations under, this
         Agreement.

                  14.     Severability. If any provision of this Agreement is held to be illegal, invalid or
         unenforceable under present or future laws effective during the term of this Agreement, such
         provision shall be fully severable; this Agreement shall be construed and enforced as if such
         illegal, invalid, or unenforceable provision had never comprised a part of this Agreement; and
         the remaining provisions of this Agreement shall remain in full force and effect and shall not be
         affected by the illegal, invalid or unenforceable provision or by its severance from this
         Agreement. Furthermore, in lieu of each such illegal, invalid or unenforceable provision, there
         shall be added automatically as a part of this Agreement a provision as similar in terms to such
         illegal, invalid or unenforceable provision as may be possible and be legal, valid and
         enforceable.

                 15.     Binding Effect. This Agreement shall be binding upon and shall inure to the
         benefit of each Party and its respective heirs, permitted successors, permitted assigns, permitted
         distributees and legal representatives, upon the execution of this Agreement by such Party
         (notwithstanding that one or more other of the named Parties shall not have then executed this
         Agreement). By their signatures hereto, each Party intends to and does hereby become bound
         hereby. Nothing expressed or mentioned in this Agreement is intended or shall be construed to
         give any Person other than the Parties any legal or equitable right, remedy or claim under, in or
         in respect of this Agreement or any provision herein contained. The rights under this Agreement
         may be not assigned by any Party.

                 16.    Further Assurances. In connection with this Agreement and the transactions
         contemplated hereby, each Party hereby agrees to execute and deliver all such future instruments
         and take such other and further action as may be reasonably necessary or appropriate to carry out
         the provisions of this Agreement and the intention of the Parties as expressed herein.

                 17.     Counterparts; Electronic or Facsimile Signatures. This Agreement (a) may be
         executed in any number of counterparts, all of which together shall constitute a single
         instrument, and (b) may be executed and/or delivered by means of electronic transmission
         (email) or facsimile.

                18.     Specific Performance. Each Party acknowledges that it shall be impossible to



                                                       - 15 -



CONFIDENTIAL - ACCESS LIMITED BY PROTECTIVE ORDER                                                      WOODS00045356
                                         Plaintiff's Exhibit 556 p. 15 of 24
           Case 1:11-cv-00691-LAK-RWL Document 2091-22 Filed 10/02/18 Page 17 of 25



         measure in money the damage to itself and the other Parties, if any of them fails to comply with
         any of the restrictions or obligations imposed by this Agreement, that every such restriction and
         obligation is material, and that in the event of any such failure, the Parties shall not have an
         adequate remedy at law or in damages. Therefore, each Party consents to the issuance of an
         injunction or the enforcement of other equitable remedies against such Party (unless such Party is
         a Plaintiff) at the suit of an aggrieved Party without the posting of any bond or other security, to
         compel specific performance of all of the terms hereof, and waives any defenses thereto,
         including, without limitation, the defenses of (a) failure of consideration, (b) breach of any other
         provision of this Agreement and (c) availability of relief in damages.

                 19.     No Third Party Beneficiaries. Except as set forth below in this Section 19, (a) the
         provisions of this Agreement are solely for the benefit of the Parties, (b) this Agreement does not
         and is not intended to confer any rights or remedies upon any Person other than the Parties, and
         (c) no Person other than a Party shall have any rights as a third party beneficiary of any of the
         provisions hereof. Notwithstanding the foregoing, the Parties hereby agree that (i) each
         Indemnified Party shall be entitled to the benefits of, and shall have the right to enforce as
         necessary, the indemnification provisions set forth in Section 5 above, and (ii) each Released
         Party shall be entitled to the benefits of, and shall have the right to enforce as necessary, the
         release and discharge provisions set forth in Section 6 above.

                20.     Language. This Agreement has been drafted in English and in Spanish, each of
         which version shall be execute by the parties hereto. In the event of a conflict between the
         English version and Spanish version of this Agreement, the Spanish version shall control.

                                          [signatures on following pages]




                                                        - 16 -



CONFIDENTIAL - ACCESS LIMITED BY PROTECTIVE ORDER                                                      WOODS00045357
                                         Plaintiff's Exhibit 556 p. 16 of 24
           Case 1:11-cv-00691-LAK-RWL Document 2091-22 Filed 10/02/18 Page 18 of 25



                IN WITNESS WHEREOF, Plaintiffs, through their duly authorized representatives, and
         each of the Active Lawyers have executed this Agreement as of the date first written above.


                                                   PLAINTIFFS

                                                   On behalf of each of the plaintiffs in the matter
                                                   Marja Agldnda y 01ros v. Chevron COlporatjon



                                                   By:
         Witness:                                          Pablo Estenio Fajardo Mendoza, Esq., as
                                                           Lead Counsel For and Ecuadorian Legal
                                                           Representative of the Plaintiffs


                                                   PLAINTIFFS' COORDINATORS

                                                   El Frente de Defensa de la Amazonia



                                                   By:
         Witness:                                          Name: Ermel Chavez Parra
                                                           Title: President


                                                   On behalf of the Asamblea de Afectados por
                                                   Texaco



                                                   By:
         Witness:                                          Luis Yanza, as Coordinator under the POA


                                   [signatures continue on following pages]




CONFIDENTIAL - ACCESS LIMITED BY PROTECTIVE ORDER                                                  WOODS00045358
                                      Plaintiff's Exhibit 556 p. 17 of 24
           Case 1:11-cv-00691-LAK-RWL Document 2091-22 Filed 10/02/18 Page 19 of 25




                                                 DaNZIGER

                                                 Danziger & Associates, PLLC



                                                 By:
         Witness:                                        Steven R. Danziger, Partner


                                                 MOTLEY RICE

                                                 Motley Rice LLC



                                                 By:
         Witness:                                        Name:
                                                         Title:


                                                 PATTON BOGGS

                                                 Patton Boggs LLP



                                                 By:
         Witness:                                        Name:
                                                         Title:


                                                 ECBA

                                                 Emery, Celli, Brinckerhoff & Abady LLP



                                                 By:
         Witness:                                        Name:
                                                         Title:

                                 [signatures continue on following pages]




CONFIDENTIAL - ACCESS LIMITED BY PROTECTIVE ORDER                                         WOODS00045359
                                    Plaintiff's Exhibit 556 p. 18 of 24
           Case 1:11-cv-00691-LAK-RWL Document 2091-22 Filed 10/02/18 Page 20 of 25




                                                 FAJARDO




         Witness:                                Pablo Estenio Fajardo Mendoza, Esq.




CONFIDENTIAL - ACCESS LIMITED BY PROTECTIVE ORDER                                      WOODS00045360
                                    Plaintiff's Exhibit 556 p. 19 of 24
           Case 1:11-cv-00691-LAK-RWL Document 2091-22 Filed 10/02/18 Page 21 of 25



                                                  EXHIBIT A

                                               Individual Plaintiffs


         Daniel Carlos Lusitande Yaiguaje;
         Venancio Freddy Chimbo Grefa;
         Miguel Mario Payaguaje Payaguaje;
         Teodoro Gonzalo Piaguaje Payaguaje;
         Simon Lusitande Yaiguaje;
         Armando Wilmer Piaguaje Payaguaje;
         Javier Piaguaje Payaguaje;
         Fermin Piaguaj e;
         Luis Agustin Payaguaje Piaguaje;
         Emilio Martin Lusitande Yaiguaje;
         Reinaldo Lusitande Yaiguaje;
         Maria Victoria Aguinda Salazar;
         Carlos Grega Huatatoca;
         Catalina Antonia Aguinda Salazar;
         Lidia Alexandra Aguinda Aguinda;
         Clide Ramiro Aguinda Aguinda;
         Luis Armando Chimbo Yumbo;
         Beatriz Mercedes Grefa Tanguila;
         Lucio Enrique Grefa Tanguila;
         Patricio Wilson Aguinda Aguinda;
         Patricio Alberto Chimbo Yumbo;
         Segundo Angel Amanta Milan;
         Francisco Matias Alvarado Yumbo;
         Olga Gloria Grefa Cerda;
         Narcisa Tanguila Narvaez;
         Bertha Yumbo Tanguila;
         Lucrecia Tanguila Grefa;
         Francisco Victor Tanguila Grefa;
         Rosa Teresa Chimbo Tanguila;
         Maria Clelia Reascos Revelo;
         Heleodoro Pataron Guaraca;
         Maria Viveros Cusangua;
         Lorenzo Jose Alvarado Yumbo;
         Francisco Alvarado Yumbo;
         Jose Gabriel Revelo LIore;
         Luisa Delia Tanguila Narvaez; and
         Jose Miguel Ipiales Chicaiza.




CONFIDENTIAL - ACCESS LIMITED BY PROTECTIVE ORDER                               WOODS00045361
                                      Plaintiff's Exhibit 556 p. 20 of 24
           Case 1:11-cv-00691-LAK-RWL Document 2091-22 Filed 10/02/18 Page 22 of 25



                                                    EXHIBITB

                                                  Active Lawyers


         Name:                                             Active Lawyer Percentage:**

         Donziger                                          31.5%
         Motley Rice                                       16.5%
         Patton Boggs                                      12%
         ECBA                                              10%
         Fajardo                                           10%


                 ** -- The Parties acknowledge that the allocations set forth above do not add up to 100%),
         and do not include any bonus pools amounts or any other amounts that the Plaintiffs' and/or the
         Plaintiffs' U.S. Representative, in their respective sole discretion, may allocate to one or more
         Active Lawyers, Inactive Lawyers, Non-Lawyer Advisors and/or other business advisors or
         Persons.




                                                       - 21 -



CONFIDENTIAL - ACCESS LIMITED BY PROTECTIVE ORDER                                                     WOODS00045362
                                         Plaintiff's Exhibit 556 p. 21 of 24
           Case 1:11-cv-00691-LAK-RWL Document 2091-22 Filed 10/02/18 Page 23 of 25



                                               EXHIBITC

                                            Inactive Lawyers


                      Kohn, Swift & Graf, P.e.
                      Cristobal Bonifaz
                      Beldock, Levine & Hoffman




                                                    - 22-



CONFIDENTIAL - ACCESS LIMITED BY PROTECTIVE ORDER                               WOODS00045363
                                    Plaintiff's Exhibit 556 p. 22 of 24
           Case 1:11-cv-00691-LAK-RWL Document 2091-22 Filed 10/02/18 Page 24 of 25



                                                   EXHIBITD

                                          Form of Accession Agreement


         To:     Each of the Parties to the Master Agreement (defined below)

         From:


                 The undersigned,                                   ,a                      , hereby joins
         in the execution of that certain Master Agreement dated as of                ,2010 (as amended,
         supplemented or otherwise modified from time to time, the "Master Agreement"), between and
         among the (i) Plaintiffs, (ii) the Amazon Defense Front, (iii) the Assembly of Communities
         Affected by Texaco, (iv) Donziger, (v) Motley Rice, (vi) Patton Boggs, (vii) ECBA, (viii)
         Fajardo and (ix) each Person who or which from time to time shall execute and deliver an
         accession agreement providing that such Person agrees to be bound by the Master Agreement.

                By executing this Accession Agreement, the undersigned hereby agrees as follows: (i) the
         undersigned is an Active Lawyer for all purposes of and under the Master Agreement; (ii) the
         undersigned has an Active Lawyer Percentage of _ _%; and (iii) the undersigned shall be
         bound by, comply with and otherwise be entitled to enforce each of the terms and provisions of
         the Master Agreement as if the undersigned were an original signatory thereto. The undersigned
         hereby represents and warrants to the other Parties to the Master Agreement that the
         representations set forth in Section 7 of the Master Agreement are, with respect to the
         undersigned, true, complete and correct as of the date hereof as if made on and as of the date
         hereof From and after the date of this Accession Agreement, each reference to an Active
         Lawyer in the Master Agreement shall be deemed to include the undersigned. Each capitalized
         term that is used but not otherwise defined herein shall have the meaning given to such term in
         the Master Agreement.

                 IN WITNESS WHEREOF, the undersigned has executed this Accession Agreement as of
         the        day of                  , 20_


                                                      [Name]



                                                      By:
                                                             Name:
                                                             Title:
                                                             Address for Notices: [Insert Address]




CONFIDENTIAL - ACCESS LIMITED BY PROTECTIVE ORDER                                                    WOODS00045364
                                        Plaintiff's Exhibit 556 p. 23 of 24
           Case 1:11-cv-00691-LAK-RWL Document 2091-22 Filed 10/02/18 Page 25 of 25



                                                EXHIBITE

                                               Initial Budget


                        [To Be Finalized and Then Attached By Means of Amendment]




CONFIDENTIAL - ACCESS LIMITED BY PROTECTIVE ORDER                                   WOODS00045365
                                     Plaintiff's Exhibit 556 p. 24 of 24
